Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Drawings
The drawings are objected to because applicant’s Figure 1 displays results from two Invention films and two Control films, whereas applicant’s specification describes one Invention film and one Control film.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 is confusing as it specifies two conflicting compositions for the first and second tie layers.  Claim 1 recites (emphasis added):
“a first tie layer and a second tie layer…each comprises: (i) high-density polyethylene, (ii) linear, low density polyethylene, and (iii) olefin-block copolymer…” in lines 4-5,
“the first tie layer consists essentially of one or more ethylene-copolymers” in lines 7-8, and
“the second tie layer consists essentially of one or more ethylene-propylene-butylene terpolymers” in lines 10-11.
Based on paragraph 0029 of the specification of the current invention, the layers referenced in lines 8 and 10 of claim 1 should be the first and second skin layers rather than the first and second tie layers.
Regarding claims 7 and 8, these claims recite “the one or more ethylene-propylene copolymers comprises a concentration of at least 98 wt.%” in lines 1-2 and “the one or more ethylene-propylene-butylene terpolymer comprise a concentration of at least 98 wt.%” in lines 1-2 in claims 7 and 8, respectively.  The bases of these concentrations are not clear.  Examiner suggests adopting the wording used in claims 5 and 6.
Regarding claim 9, this claim recites “the first skin layer consists of the one or more ethylene-propylene copolymers and antiblock” in lines 1-3, wherein claim 1, on which this claim depends, requires that the first skin layer consists essentially of ethylene-propylene copolymer in lines 7-8 (based on the correction described above).  The phrase “consists essentially of” in line 8 of claim 1 excludes the further requirement of a functional component in claim 9.
Regarding claim 10, this claim recites “the first skin layer consists of the one or more ethylene-propylene-butylene terpolymers and antiblock” in lines 1-3.
First, claim 1, on which this claim depends, requires that the first skin layer consists essentially of ethylene-propylene copolymer in lines 7-8 (based on the correction described above), whereas claim 10, which depends on claim 1, requires the first skin layer consists of the one or more ethylene-propylene-butylene terpolymers in lines 1-2.  Based on the example described in paragraph 0053 and Table of the specification of the current invention, claim 10 should be referencing the second skin layer rather than the first skin layer.
Second, the phrase “consists essentially of” in line 10 of claim 1 excludes the further requirement of a functional component in claim 10, which depends on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites that the coextruded, biaxially oriented, multilayer film further comprises one or more tie layers, while claim 1, on which claim 3 depends, already requires two tie layers in the coextruded, biaxially oriented, multilayer film.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 13-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Cretekos and Amon (US Patent Application 2004/0053066 A1, published 18 Mar. 2004, hereinafter Cretekos) in view of Coolich and Gasteyer (US Patent Application 2019/0176442 A1, published 13 Jun. 2019, hereinafter Coolich) and further in view of Chang and Harrington (US Patent Application 2012/0232504 A1, published 13 Sep. 2012, hereinafter Chang).
Regarding claims 1 and 4, Cretekos discloses of an oriented multilayer film comprising a core layer comprising a polyolefin and a skin layer comprising a propylene copolymer (paragraphs 0006-0008).  The core layer may contain HDPE, LLDPE, and combinations of these resins (paragraph 0038).  The skin layer may contain copolymers of propylene and ethylene (EP copolymer) or a propylene-ethylene-butene-1 copolymer (EPB terpolymer) (paragraphs 0021 and 0027).  The multilayer film is formed by coextruding melts for the core and first skin layer, together with the melts of any additional layers, and the sheet may then be reheated and oriented to form a film (paragraph 0086).  Cretekos teaches his film may be biaxially oriented (paragraphs 0062-0064).
Cretekos does not specifically disclose that the first skin layer consists essentially of one or more ethylene-propylene copolymers or that the second skin layer consists essentially of one or more ethylene-propylene-butylene terpolymers.  However, it would have been obvious  to one of ordinary  skill in the art to have the first skin layer consist essentially of one or more ethylene-propylene copolymers and have the second skin layer consist essentially of one or more ethylene-propylene-butylene terpolymers, based on the teachings of Cretekos, since Cretekos discloses that the first skin layer can comprise an ethylene-propylene copolymer and that the second skin layer can comprise an ethylene-propylene-butylene terpolymer, as discussed above.
Cretekos further discloses at least one of the one or more tie layers may comprise any of the resins listed for the core or skin layers, which include ethylene-propylene block/impact copolymers (EP), block terpolymers of ethylene, propylene, and butene-1, linear low density polyethylene (LLDPE), and high density polyethylene (HDPE) (paragraphs 0027, 0038, and 0047).
Cretekos does not disclose the concentration of the polymers in his skin layer.  However, it would have been obvious to one of ordinary skill in the art to use equal amounts of the three resins, and therefore, arrive at the claimed amount of olefin-block copolymer of 15 to 50 wt.%.
Cretekos further discloses hydrocarbon resin may be present in any of the layers in the amount of 0.1 to 15 wt.% (paragraph 0055).  As with the skin layers, it would have been obvious to one of ordinary skill in the art to use equal amounts of HDPE and LLDPE in the core layer, and given the amount of hydrocarbon resin, one would arrive at an amount of HDPE of 42.5 to 49.95 wt.%, while the present claims require at least 50 wt.% HDPE.
It is apparent, however, that the instantly claimed amount of HDPE in the core layer and that taught by Cretekos are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of HDPE in the core disclosed by Cretekos and the amount of HDPE in the core disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to amount of HDPE in the core, it therefore would have been obvious to one of ordinary skill in the art that the amount of HDPE in the core disclosed in the present claims is but an obvious variant of the amount of HDPE in the core disclosed in Cretekos, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Cretekos does not explicitly disclose a tie layer comprising ethylene-propylene copolymer, LLDPE, and HDPE. 
Coolich teaches a tie layer containing an ethylene-propylene copolymer, a modified LLDPE, and HDPE (Abstract and paragraph 0023).  Coolich teaches tie layers comprising 40-50 wt.% ethylene-propylene copolymer and 50 wt.% modified LLDPE (paragraph 0023 and Table 1).
Given that Cretekos and Coolich are drawn to multilayer films with tie layers and skin layers for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tie layer comprising an ethylene-propylene copolymer, a modified LLDPE, and HDPE and amounts of ethylene-propylene copolymer and modified LLDPE in the tie layer as taught by Coolich in the oriented multilayer film of Cretekos.  Since Cretekos and Coolich are both drawn to multilayer films with tie layers and skin layers for packaging, one of ordinary skill in the art would have a reasonable expectation of success in using a tie layer comprising an ethylene-propylene copolymer, a modified LLDPE, and HDPE and amounts of ethylene-propylene copolymer and modified LLDPE as taught by Coolich in the oriented multilayer film of Cretekos.  Further, Coolich teaches that her tie layers result in a delamination resistant seal film (paragraph 0010).  Additionally, Chang provides further motivation for including an olefin-block copolymer in a tie layer in a multi-layer, as he teaches these resins impart high mechanical strength and adhere inner layers to skin layers (Abstract and paragraphs 0042-0046).
Cretekos also teaches the multilayer film can comprise additives that affect the appearance of the film, such as pigments, colorants, and antifog agents (paragraph 0050).  Cretekos does not disclose that the film has a haze of 7% or less.  However, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the components in the multilayer film, such as, for example, adding additives into the layers, to arrive at film with a haze value of 7% or less in order to form a film that exhibits a desirable appearance for a specific application of the film (paragraph 0118).
Further, it is the examiner’s position, that given that the coextruded, oriented multilayer film of Cretekos in view of Coolich and further in view of Chang has the same layers comprising the same components and in the same amounts as the claimed invention, the coextruded, oriented multilayer film of Cretekos in view of Coolich and further in view of Chang would inherently have the same haze values as the claimed invention, and therefore, would fall within the claimed range for haze values.
Regarding claim 2, Cretekos in view of Coolich and further in view of Chang teaches the elements of claim 1, and Cretekos teaches his multilayer film comprises one or more additives (paragraph 0050).
Regarding claim 3, Cretekos in view of Coolich and further in view of Chang teaches the elements of claim 1, and Cretekos teaches his multilayer film comprises one or more tie layers between the core and skin layers (paragraph 0010).
Regarding claims 7 and 8, Cretekos in view of Coolich and further in view of Chang teaches the elements of claim 1.
Cretekos does not disclose the concentration of the ethylene-propylene copolymer and the propylene-ethylene-butene-1 copolymer in the respective skin layers.  However, Cretekos teaches certain embodiments in which the skin layers are free of additives, besides those added by the resin manufacturer (paragraph 0050); therefore, the concentration of the copolymers in the skin layers would fall within the claimed amounts.  Further, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the concentrations of these copolymers in these skin layers, including in amounts of at least 98 wt.%, in order to form a multilayer film which exhibits specific material properties, e.g. softening point, seal strength, flexibility, interlayer adhesion, etc.
Regarding claims 9-10 and 15, Cretekos in view of Coolich and further in view of Chang teaches the elements of claim 1, and Cretekos, as presented above, teaches a first skin layer comprising an ethylene-propylene copolymer and a second skin layer comprising an ethylene-propylene-butene-1 terpolymer and further discloses the inclusion of suitable additives in one of more of his layers, including antiblock additives (paragraph 0050).  Given that Cretekos teaches some embodiments in which a skin layer is free of additives (paragraph 0050), it would have been obvious to one of ordinary skill in the art to formulate skin layers consisting of only one of the copolymers and an antiblock additive.  Since the method of adding the antiblock, masterbatch solution, is optional, the coextruded, oriented multilayer film of Cretekos in view of Coolich and further in view of Chang satisfies this limitation.
Further, Cretekos teaches some embodiments in which a skin layer is free of additives (paragraph 0050); therefore, the limitation requiring the skin layers comprise 95 wt.% ethylene-propylene copolymer and 5 wt.% or less of additives is satisfied.
It is the examiner’s position that an ethylene-propylene-butylene terpolymer is an ethylene-propylene copolymer, following the definition for “copolymer” provided in paragraph 0010 of the specification for the current invention.
Regarding claims 13-14, Cretekos in view of Coolich and further in view of Chang teaches the multilayer film of claim 1.  Cretekos also teaches the multilayer film can comprise additives that affect the appearance of the film, such as pigments, colorants, and antifog agents (paragraph 0050).  Cretekos does not disclose that the film has a haze of 7% or less.  However, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the components in the multilayer film, such as, for example, adding additives into the layers, to arrive at film with a haze value of 5% or less, or 4% or less, in order to form a film that exhibits a desirable appearance for a specific application of the film (paragraph 0118).  Further, it is the examiner’s position, that given that the coextruded, oriented multilayer film of Cretekos in view of Coolich and further in view of Chang has the same layers comprising the same components and in the same amounts as the claimed invention, the coextruded, oriented multilayer film of Cretekos in view of Coolich and further in view of Chang would inherently have the same haze values as the claimed invention, and therefore, would fall within the claimed range for haze values.
Regarding claim 16, Cretekos in view of Coolich and further in view of Chang teaches the elements of claim 1, and Cretekos teaches it is possible for one or more of the layers in his multilayer film to contain appropriate additives in effective amounts, such as antistatic additives in amounts of 0.05 to 3 wt.%, antiblock additives in amounts of 0.002 to 0.5 wt.%, or slip additives in amounts of 0.1 to 2 wt.% (paragraphs 0050-0053).  
Regarding claim 17, Cretekos in view of Coolich and further in view of Chang teaches the elements of claim 1, and Cretekos teaches the LLLDPE in the core is metallocene-catalyzed (paragraphs 0038).  
Regarding claims 18-19, Cretekos in view of Coolich and further in view of Chang teaches the elements of claim 1, and Cretekos teaches his multilayer film may be laminated to a separate polymer film, a metal foil, or paper (paragraphs 0079-0081).  Cretekos teaches that the lamination may involve a suitable adhesive (paragraph 0084); that is, incorporating an adhesive layer.
Regarding claim 20, Cretekos in view of Coolich and further in view of Chang teaches the elements of claim 1, and Cretekos teaches his multilayer film is formed into a package (paragraphs 0104).

Claims 11 and 12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Cretekos and Amon (US Patent Application 2004/0053066 A1, published 18 Mar. 2004, hereinafter Cretekos) in view of Coolich and Gasteyer (US Patent Application 2019/0176442 A1, published 13 Jun. 2019, hereinafter Coolich) and further in view of Chang and Harrington (US Patent Application 2012/0232504 A1, published 13 Sep. 2012, hereinafter Chang) and further in view of Arteaga Larios et al. (US Patent Application 2018/0222162 A1, published 09 Aug. 2018, hereinafter Arteaga Larios).
Regarding claims 11 and 12, Cretekos in view of Coolich and further in view of Chang disclose the multilayer film of claim 1.
Cretekos in view of Coolich and further in view of Chang does not disclose a core layer with 50 wt.% or more of HDPE and 40 wt.% or less of LLDPE and hydrocarbon resin.
Arteaga Larios teaches a multilayer film with high density polyethylene comprising at least 50 wt.% and up to at least 85 wt.% of the core layer (Abstract and paragraph 0020).  Arteaga teaches that the resulting film possesses a range of specified mechanical properties and provides adequate strength and modulus for his application (paragraph 0052).  As mentioned above, Cretekos discloses hydrocarbon resin may be present in any of the layers in the amount of 0.1 to 15 wt.% (paragraph 0055); therefore, the LLDPE would be present in an amount between less than 1 wt.% to 49.9 wt.%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of HDPE, LLDPE, and hydrocarbon resin from the overlapping portion of the ranges taught by Cretekos and Arteaga Larios because overlapping ranges have been held to be prima facie obviousness.
Given that Cretekos and Arteaga Larios are drawn to multilayer films with core layers comprising HDPE and skin layers for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a core layer comprising HDPE in the amount taught by Arteaga Larios in the oriented multilayer film of Cretekos.  Since Cretekos and Arteaga Larios are both drawn to multilayer films with core layers comprising HDPE and skin layers for packaging, one of ordinary skill in the art would have a reasonable expectation of success in using a core layer with an amount of HDPE taught by Arteaga Larios in the oriented multilayer film of Cretekos.  Further, Arteaga teaches that the resulting film possesses a range of specified mechanical properties and provides adequate strength and modulus for his application (paragraph 0052).  

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cretekos in view of Coolich and further in view of Chang and further in view of Arteaga Larios do not disclose tie layers comprising HDPE in amounts of at least 60 wt.% (for claim 5) or at least 80 wt.% (for claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ambroise (US Patent Application 2004/0023052 A1, published 05 Feb. 2004) teaches a multilayer film with a polyolefin core and skin layers.  Ambroise (WO 2017/087809 A1, published 26 May 2017) teaches a multilayer film with a polyethylene core, metallized and sealant skin layers, and tie layers.  Bader et al. (US Patent 5,725,962, published 10 Mar. 1998) teaches an oriented HDPE film with skin layers comprising ethylene-propylene-butylene terpolymers.  Hu et al. (US Patent Application 2017/0072667 A1, published 16 Mar. 2017) teaches a multilayer film with a core layer, two tie layers and two outer layers.  Migliorini et al. (US Patent Application 2003/0211350 A1, published 13 Nov. 2003) teaches a multilayer film comprising a core composed of EP copolymer, HDPE, and LLDPE, a tie layer comprising EP copolymer, EPB terpolymer, and LLDPE, and skin layers comprising PB copolymer or EPB terpolymer.  O’Brien (US Patent 5,891,555, published 06 Apr. 1999) teaches an oriented HDPE film with skin layers comprising EPB terpolymer.  Sheppard and Bender (US Patent Application 2011/0083796 A1, published 14 Apr. 2011) teaches a multilayer film comprising a core, tie layer, and sealant skin layer, in which the tie layer comprises EPB terpolymer and a polyethylene.  Zheng et al. (US Patent Application 2018/0171186 A1, published 21 Jun. 2018) teaches a resin for a tie layer comprising 1 to 99 wt.% HDPE, maleic anhydride-modified HDPE, and a Lewis acid catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787